In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-19-00217-CR,
           06-19-00218-CR, 06-19-00219-CR,
                  & 06-19-00220-CR



          JOHNNY RAY CONLEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 8th District Court
                  Delta County, Texas
       Trial Court Nos. 7661, 7662, 7663, & 7664




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER
       Johnny Ray Conley appeals from four convictions of aggravated sexual assault of a child

and the resulting seventy-five-year sentence in each case. Conley’s notices of appeal were filed

October 28, 2019. The reporter’s records were filed November 19, 2019, and the clerk’s records

were filed November 26, 2019, making the appellant’s brief originally due December 27, 2019.

This Court extended that briefing deadline on appellant’s motion, resulting in a due date of

January 27, 2020.

       When Conley’s brief was not received by January 27, our clerk’s office contacted Conley’s

court-appointed counsel, Cynthia Braddy, by email correspondence and by telephone and did not

receive a response. By letter dated February 3, 2020, this Court advised Braddy that the brief was

late and afforded her fifteen additional days in which to file the brief, resulting in a final due date

of February 18, 2020. We advised Braddy that this matter could be abated to the trial court in

accordance with Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure if she failed to file a

brief by the final due date. See TEX. R. APP. P. 38.8(b)(2).

       Because appellant’s brief has not been filed, we abate this case to the trial court for a status

hearing pursuant to Rule 38.8(b) of the Texas Rules of Appellate Procedure. See id. Specifically,

the trial court is directed to determine whether Conley still desires to prosecute this appeal.

Assuming Conley still desires to prosecute the appeal, the trial court is directed to determine (1)

why Conley’s appellate brief has not been filed and (2) whether Braddy has abandoned the appeal.

The trial court is directed to make appropriate findings and recommendations and have a record of

the proceedings prepared. The record must include any findings made by the trial court. Based on


                                                  2
that record, this Court will take appropriate action to ensure that Conley’s rights are protected.

The trial court may also address any other matters it deems appropriate. The hearing is to be

conducted within fifteen days of the date of this order.

       The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental clerk’s

record within fifteen days of the date of the hearing. See id. The reporter’s record of the hearing

shall also be filed with this Court in the form of a supplemental reporter’s record within fifteen

days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.



                                                  BY THE COURT

Date: February 25, 2020




                                                  3